Loretta H. Rush, Chief Justice of Indiana
Upon review of the report of the hearing officer, the Honorable Peter Nugent, who was appointed by this Court to hear evidence on the Indiana Supreme Court Disciplinary Commission's "Amended Verified Disciplinary Complaint," the Court finds that Respondent engaged in professional misconduct and imposes discipline on Respondent.
Facts: In January 2017, pursuant to a guilty plea, Respondent was convicted in Marion County of operating a vehicle while intoxicated ("OWI") with endangerment, a Class A misdemeanor. Other charges, including for resisting law enforcement and possession of marijuana and paraphernalia, were dismissed pursuant to the plea agreement.
Respondent has a prior misdemeanor conviction for OWI in Hancock County in 2003. Respondent also has a prior misdemeanor conviction for illegal consumption of alcohol by a minor in Hamilton County in 2000.
Violation: The Court finds that Respondent violated Professional Conduct Rule 8.4(b) by committing a criminal act that reflects adversely on Respondent's trustworthiness or fitness as a lawyer.
*1088Discipline: For Respondent's professional misconduct, the Court suspends Respondent from the practice of law in this state for a period of not less than six months, without automatic reinstatement, effective immediately. Respondent already is under an order of suspension for dues nonpayment. At the conclusion of the minimum period of suspension, Respondent may petition this Court for reinstatement to the practice of law in this state, provided Respondent pays the costs of this proceeding, fulfills the duties of a suspended attorney, cures the causes of all suspensions then in effect, and satisfies the requirements for reinstatement of Admission and Discipline Rule 23(18). Reinstatement is discretionary and requires clear and convincing evidence of the attorney's remorse, rehabilitation, and fitness to practice law. See Admis. Disc. R. 23(4)(b).
The costs of this proceeding are assessed against Respondent. The hearing officer appointed in this case is discharged.
All Justices concur.